DETAILED ACTION 
The present application, filed on 6/5/2016, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 5/4/2021.   


Status of Claims
Claims 1-3 are now pending and have been examined. Claims 4-9 have been cancelled.


Allowable Subject Matter
Claims 1-3 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claim of Applicant’s invention recite a system for enhancing audience reach and brand promotion through television. 

First, a plurality of social media messages is collected and reviews regarding a brand or event are filtered. 

Second, profile information for a plurality of users is retrieved and the plurality of social media messages are telecast as banners on TV channels. 

Third, the plurality of social media messages are filtered in for sales offers, discount deals, brands and social content, while filtering out spam. 

Finally, social media messages having positive reviews are detected, and telecast in a given geographical/regional location as TV banners and flash sales are automatically collected. 

The invention provides a unique advantage in the area of enhancing audience reach and brand promotion through television, for it uses a unique mechanism to combine messages from social media channels with TV channels and geographic/regional locations. 

The references utilized during the prosecution, which have been made part of the record, are: Parnaby et al (US 2013/0018957), Foote et al (US 2012/0124625), Heath (US 2013/0268357), Reed et al (US 2013/0284029). 

Parnaby discloses: The present invention provides a structured sentiment expression and management system and method. The present invention can receive sentiment content from at least two contributing users, wherein the received content is structured according to a specific human emotion, gesture or feeling and a level of intensity of the specific human emotion, gesture or feeling. The present invention further displays the received content in a pre-defined and user-selected sentiment category related to the specific human emotion, gesture or feeling. 

Parnaby however, does not disclose: filter the plurality of social media messages related to sale offers, discounts deals, brands and social contents posted by the users; filter out spam from the detected plurality of social media messages based on a relevancy of information present in the plurality of social media messages with a desired brand or event name; detect the plurality of social media messages having positive reviews through an algorithm/software application, based on the content and hash tags in the plurality of social media messages. Furthermore, Parnaby does not disclose: provide a geo targeting tag to telecast the social media messages posted on a given geographical/regional location by the users on the same geographical/regional location to the television viewers of the same geographical regions on television programs telecast on the same geographical/regional location only; telecast the profile information of the user posting social media messages containing positive reviews about a particular brand or event; automatically collect and telecasts flash sale tweets on TV channels as a banner through an algorithm/software application, while viewers watch the programs on TV. 

Foote discloses: A system and method for enabling a user to display and interact with a social networking structure on a video device connected to a network enabled host device is provided. A user interface (UI) 700 is also provided for displaying content (e.g. messages or tweets) that is output in an overlay for display on a display while program video is playing. The method provides for accessing a social networking site in response to a user input, the user input initiated while outputting a program for display, generating at least one keyword for searching the social networking site based on at least one characteristic associated with the program, retrieving content from the social networking site based the at least one keyword and outputting the retrieved content in an overlay for display simultaneous with the program. 

Foote however, does not disclose: filter the plurality of social media messages related to sale offers, discounts deals, brands and social contents posted by the users; filter out spam from the detected plurality of social media messages based on a relevancy of information present in the plurality of social media messages with a desired brand or event name; detect the plurality of social media messages having positive reviews through an algorithm/software application, based on the content and hash tags in the plurality of social media messages. Furthermore, Foote does not disclose: provide a geo targeting tag to telecast the social media messages posted on a given geographical/regional location by the users on the same geographical/regional location to the television viewers of the same geographical regions on television programs telecast on the same geographical/regional location only; telecast the profile information of the user posting social media messages containing positive reviews about a particular brand or event; automatically collect and telecasts flash sale tweets on TV channels as a banner through an algorithm/software application, while viewers watch the programs on TV.  

Heath discloses: A method, apparatus, computer readable medium, computer system, wireless or wired network, or system to provide an online and/or mobile security of a user's privacy and/or security method of internet or mobile access or system, apparatus, computer readable medium, or system using encryption technologies and/or filters to access data, encrypt and/or decrypt data, sync data, secure data storage and/or process data using cloud technology across many different networks and/or fiber optic communications from an endpoint accessed through multiple devices, browsers, operating systems, networks, servers, storage, software, applications or services integrated in a public cloud or a private cloud within an enterprise, a social network, big data analytics or electronic surveillance tracking or some mashup of two or more to prevent the unauthorized collecting, tracking and/or analysis of a user's personal data by a third party and/or for generating relevant advertising, mobile, internet social messaging, internet posted promotions or offers for products and/or services. 

Heath however, does not disclose: filter the plurality of social media messages related to sale offers, discounts deals, brands and social contents posted by the users; filter out spam from the detected plurality of social media messages based on a relevancy of information present in the plurality of social media messages with a desired brand or event name; detect the plurality of social media messages having positive reviews through an algorithm/software application, based on the content and hash tags in the plurality of social media messages. Furthermore, Heath does not disclose: provide a geo targeting tag to telecast the social media messages posted on a given geographical/regional location by the users on the same geographical/regional location to the television viewers of the same geographical regions on television programs telecast on the same geographical/regional location only; telecast the profile information of the user posting social media messages containing positive reviews about a particular brand or event; automatically collect and telecasts flash sale tweets on TV channels as a banner through an algorithm/software application, while viewers watch the programs on TV.

Reed discloses: A coffee brewer advertising and marketing system includes a beverage brewer having a touch-screen display and at least one user-identification sensors, a beverage cup containing a pre-brewed beverage, a brewer lever that is lowered for piercing the beverage cup, and a pre-programmed RFID chip provided on the beverage cup. The beverage brewer has an RF reader that reads the RFID chip embedded on the beverage cup for ensuring that only authorized beverages provided in approved beverage cups are dispensed by the beverage brewer. 

Reed however, does not disclose: filter the plurality of social media messages related to sale offers, discounts deals, brands and social contents posted by the users; filter out spam from the detected plurality of social media messages based on a relevancy of information present in the plurality of social media messages with a desired brand or event name; detect the plurality of social media messages having positive reviews through an algorithm/software application, based on the content and hash tags in the plurality of social media messages. Furthermore, Reed does not disclose: provide a geo targeting tag to telecast the social media messages posted on a given geographical/regional location by the users on the same geographical/regional location to the television viewers of the same geographical regions on television programs telecast on the same geographical/regional location only; telecast the profile information of the user posting social media messages containing positive reviews about a particular brand or event; automatically collect and telecasts flash sale tweets on TV channels as a banner through an algorithm/software application, while viewers watch the programs on TV.  

The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers covers commercial activity, with no recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at collecting social media messages, filtering them and telecasting them on TV screens as banners. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field as outlined in the application specification (see MPEP 2106.05 (a)). This field of endeavor is enhancing the audience reach and promoting brands through television promotion (see specification at [0003]-[0008]). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622